DETAILED ACTION
	In Application filing on 11/10/2021 Claims 1-10 are pending. Claims 1-8 are provisionally elected. Claims 9-10 are provisionally withdrawn. Claims 1-8 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a negative pressure driven sucking apparatus, classified in B25B 11/005.
II. Claims 9-10, drawn to a preparation method of the apparatus, classified in B29C 33/3842.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a method where a liquid isoprene/polyisoprene rubber material is poured into the area with the annular micro wedge-shaped structures of the mold (instead of a liquid silicone rubber material).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions/groups have acquired a separate status in the art in view of their different classification;
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peigen Jiang on 10/20/2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claims 7-8 recite steps by which the sucking apparatus is made. These limitations are given patentable weight to the extent which effects the structure of the claimed sucking apparatus. See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0115243 A1 (“Desai”) in view of USP 1426930 (“Waldron”) and US 2014/0225391 A1 (“Kuolt”).
	Regarding claim 1, Desai teaches a negative pressure driven sucking apparatus, comprising:
	a sucking disc body including a cavity (defined by 132, 128, 126) connected with a vacuum line for generating a negative pressure in the cavity ([0043]), a floor of the cavity forming a part of the bottom of the sucking disc body (Figs. 1-2, 18 display the opposite surface defining a portion of sucking disc body), the floor of the cavity having a flexible section (Figs. 1-2, 18 and [0043] teach the plug being formed of rubber or plastic which have at least some flexibility); and
	Desai does not explicitly teach an annular wedge-shaped microstructure formed on the bottom of the sucking disc body surrounding the flexible section.
	Waldron teaches an annular wedge shaped structure formed on the bottom of the sucking disc body (Figs. 1-5 and Page 1 lines 61-69 teach outer edges of rings taper off to fine edges).
	The combination of Desai and Waldron suggests that the sucking disc body would surround the flexible section of the floor of the cavity. Specifically, Desai teaches the bottom of the disc surrounding the flexible section of the floor of the cavity (Figs. 1, 2, 18) and Waldron teaches placing annular wedge structures on the bottom of the disc (Figs. 1-5). Thus, upon combining the annular wedge structures of Waldon to the bottom of the disc of Desai, the combination teaches the sucking disc body would surround the flexible section of the floor of the cavity.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the sucking apparatus of Desai to incorporate the microstructures as suggested by Waldron motivated by preventing access into the interior of the sucker with greater certainty, especially when the sucker is attached to rough or uneven surfaces (Waldron – Page 1 lines 10-20).
	While Waldron does not explicitly teach the wedge shaped structure being a microstructure, an ordinarily skilled artisan would have found it obvious to scale the wedges of Waldron such that they had micrometer dimensions because the device would perform no differently. Please see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A).
	Alternatively, Kuolt teaches microstructures located on the bottom of a sucking disc [0017]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the structures suggested by Desai in view of Waldron with the dimensions taught by Kuolt motivated by preventing or reducing the deposition of undesirable dirt particles onto the structures (Kuolt – [0017]).

	Regarding claim 2, Desai teaches the sucking body disc is cylindrical, the bottom has a circular ring surface, and the cavity is a cylindrical cavity (Figs. 1-2).

	Regarding claim 3, Desai does not explicitly teach the annular wedge-shaped microstructure comprises multiple circles of micro wedge-shaped structures, the multiple circles of micro wedge-shaped structures are distributed in an annular array mode, and each circle of micro wedge-shaped structures is provided with multiple micro wedge-shaped structures.
	Waldron teaches the annular wedge-shaped structure comprises multiple circles of wedge-shaped structures, the multiple circles of wedge-shaped structures are distributed in an annular array mode, and each circle of wedge-shaped structures is provided with multiple wedge-shaped structures (Figs. 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the sucking apparatus of Desai to incorporate multiple circular microstructures as suggested by Waldron motivated by reasons set forth in claim 1.
	While Waldron does not explicitly teach the wedge shaped structure being a microstructure, an ordinarily skilled artisan would have found it obvious to scale the wedges of Waldron such that they had micrometer dimensions because the device would perform no differently. Please see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A).
	Alternatively, Kuolt teaches microstructures located on the bottom of a sucking disc [0017]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the structures suggested by Desai in view of Waldron with the dimensions taught by Kuolt motivated by reasons set forth in claim 1.

	Regarding claim 4, Desai does not explicitly teach the micro wedge-shaped structure comprises a first inclined plane and a second inclined plane, and the bottom of the first inclined plane is connected with the bottom of the second inclined plane to form a protruding tip; the included angle between the first inclined plane and the vertical plane ranges from 50° to 80°, the included angle between the second inclined plane and the vertical plane ranges from 20° to 60°, and the height of the single micro wedge-shaped structure in the vertical direction ranges from 40 to 200 microns.
	Waldron does not explicitly teach the first inclined plane being from 50° to 80° and the second inclined plane being from 20° to 60°. However, Waldron does teach inclining the edges and the inclination relating to flexibility of the edges of the ring structures (Page 1 lines 61-69) and the flexibility of the ring related to the sucker’s ability to press a surface having any roughness or irregularities (Page 1 lines 72-80). A person having ordinary skill in the art before the effective filing date would have found it obvious to optimize the angles of the first and second inclined planes of the ring taught in Desai in order to tailor the structures for a given rough or irregular surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the sucking apparatus of Desai to incorporate multiple circular microstructures as suggested by Waldron motivated by reasons set forth in claim 1.
While Waldron does not explicitly teach the wedge, shaped structure being a microstructure with a height ranging from 40 to 200 microns in a vertical direction, an ordinarily skilled artisan would have found it obvious to scale the wedges of Waldron such that they had micrometer dimensions because the device would perform no differently. Please see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A).
Kuolt teaches a sucker disc having microstructures thereon in order to reduce or eliminate the deposition of undesirable dirt particles ranging from 1 micron to 100 microns at or on the structures and an example where the height of the microstructures in a vertical direction ranges from a few nanometers to 20 microns [0017]. Since the exemplary range disclosed in Kuolt is close to the claimed range, a person of ordinary skill in the art would expect the claimed microstructures and Kuolt’s microstructures to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Alternatively, a person having ordinary skill in the art would have found it obvious to optimize the features of Kuolt such that the height of the microstructures ranged from 40 to 200 microns in the vertical direction motivated by reducing or eliminating larger undesirable dirt particles. See MPEP 2144.05(II).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the structures suggested by Desai in view of Waldron with the heights suggested by Kuolt motivated by reasons set forth in claim 1.

Regarding claim 5, Desai does not explicitly teach a groove is formed between every two adjacent circles of micro wedge-shaped structures, the adjacent circle of micro wedge-shaped structures are sequentially connected, or a spacing of 30-100 microns between every two adjacent circles of micro wedge-shaped structures.
	Waldron teaches a groove formed between every two adjacent circles of the wedge-shaped structures (Figs. 1-5 and Page 1 lines 50-66).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the sucking apparatus of Desai to incorporate multiple circular microstructures as suggested by Waldron motivated by reasons set forth in claim 1.
While Waldron does not explicitly teach the wedge shaped structure being a microstructure, an ordinarily skilled artisan would have found it obvious to scale the wedges of Waldron such that they had micrometer dimensions because the device would perform no differently. Please see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A).
	Alternatively, Kuolt teaches microstructures located on the bottom of a sucking disc [0017]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the structures suggested by Desai in view of Waldron with the dimensions taught by Kuolt motivated by reasons set forth in claim 1.

	Regarding claim 6, Desai does not explicitly teach the flexible section is of a hemispherical or arc-shaped arch structure. However, Desai does teach an end of a plug shaped to plug the orifice of the suction port (Claims 5, 9) and the plug being flexible Figs. 1-2, 18 and [0043]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the shape of the plug such that it is hemispherical or arc-shaped because there is no evidence suggesting modifying the shape of the plug to be hemispherical or arc-shaped is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Waldron and Kuolt as applied to claim 1, further in view of USP 3716307 (“Hansen”).
Regarding claim 6, Desai does not explicitly teach the flexible section is of a hemispherical or arc-shaped arch structure. However, Desai does teach an end of a plug shaped to plug the orifice of the suction port (Claims 5, 9) and the plug being flexible Figs. 1-2, 18 and [0043].
Hansen teaches an arch shaped arch structure filling the orifice of the suction port (Fig. 1 and Col. 2 lines 1-11 teach balls 42, 56 within a suction port).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the shape of the plug of Desai with the arc shape of Hansen for the purpose of providing air flow away from the vacuum cup and preventing air flow into the vacuum cup (Hansen - Fig. 1 and Col. 2 lines 1-11).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Waldron and Kuolt as applied to claim 1, further in view of USP 7975971 B2 (“Carnevali”).
	Regarding claim 7, Desai does not explicitly teach the sucking disc body and the annular wedge-shaped microstructure are made of a liquid silicone rubber.
	Carnevali teaches the sucking disc body and the annular wedge-shaped microstructure are made of a liquid silicone rubber (Col. 8 lines 26-32).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the material of the disc body and wedges of Desai in view of Waldron with silicone rubber as taught by Carnevali motivated by preventing air permeation within the cup, increasing friction, and increasing the adhesion between the cup and a target surface (Carnevali - Col. 8 lines 26-32).

	Regarding claim 8, Desai does not explicitly teach the sucking disc body is formed through a mold casting process or a 3D printing process; and the annular wedge-shaped microstructure and the bottom of the sucking disc body are bonded by glue, or the liquid silicone is poured on the mold with the annular micro wedge-shaped structures, and the annular wedge-shaped microstructure and the bottom of the sucking disc body are integrated into a whole.
	Waldron teaches molding the sucking disc body (Page 1 lines 50-55) and molding the wedge-shaped structures (Page 1 lines 50-55) and the annular wedge-shaped structure and the bottom of the sucking disc being integrated into a whole (Figs. 1-4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Desai to incorporate the wedge-shaped structures as taught by Waldron for reasons set forth in claim 1. 
	While Waldron does not explicitly teach the wedge shaped structure being a microstructure, an ordinarily skilled artisan would have found it obvious to scale the wedges of Waldron such that they had micrometer dimensions because the device would perform no differently. Please see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A).
Alternatively, Kuolt teaches microstructures located on the bottom of a sucking disc [0017]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the structures suggested by Desai in view of Waldron with the dimensions taught by Kuolt motivated by reasons set forth in claim 1.
Carnevali teaches the sucking disc body and the annular wedge-shaped microstructure are made of a liquid silicone rubber (Col. 8 lines 26-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the material of the disc body and wedges of Desai in view of Waldron with silicone rubber as taught by Carnevali motivated by reasons set forth in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744